Exhibit 10.1

REPORTING EXTENSION AGREEMENT

This REPORTING EXTENSION AGREEMENT (this “Agreement”), is dated as of June 28,
2018 (the “Effective Date”), by and among WAGEWORKS, INC., a Delaware
corporation (the “Borrower”), the several financial institutions from time to
time party to the Credit Agreement (as defined below) as lenders (the
“Lenders”), and MUFG UNION BANK, N.A., as administrative agent for the Lenders
(in such capacity, the “Agent”) and as Swing Line Lender and L/C Issuer.

BACKGROUND

A.    Borrower, Lenders and Agent are parties to the Second Amended and Restated
Credit Agreement, dated as of April 4, 2017, as amended, modified, supplemented,
extended or restated from time to time (collectively, the “Credit Agreement”),
pursuant to which the Lenders have agreed, subject to and on the terms and
conditions set forth therein, to make certain loans and other credit
accommodations to or for the benefit of Borrower.

B.    Pursuant to the Credit Agreement, after giving effect to the Reporting
Extension Agreement, dated as of March 22, 2018, by and among Borrower, the
Required Lenders and Agent (the “First Reporting Extension”), on or before
June 30, 2018:

i.    Borrower is required to deliver to Agent and the Lenders, (a) Borrower’s
audited consolidated financial statements for the fiscal year ending
December 31, 2017 (“FY2017 Audited Financial Statements”) and accompanying
Compliance Certificate (“FY2017 Compliance Certificate”), and (b) Borrower’s
unaudited consolidated financial statements for the fiscal quarter ending
March 31, 2018 (“FY2018 Q1 Financial Statements”) and accompanying Compliance
Certificate (“FY2018 Q1 Compliance Certificate”); and

ii.    Borrower is required to have filed with the SEC, and delivered to Agent
and the Lenders, Borrower’s Form 10-K Annual Report for the fiscal year ending
December 31, 2017 (the “FY2017 10-K”) and Borrower’s Form 10-Q Quarterly Report
for the fiscal quarter ending March 31, 2018 (the “FY2018 Q1 10-Q”).

C.    Pursuant to Sections 7.01(b) and 7.02(a) of the Credit Agreement, within
forty five (45) days after the end of each of Borrower’s fiscal quarters ending
June 30, 2018, September 30, 2018 and December 31, 2018 (or if earlier, 5
Business Days after the date required to be filed with the SEC), Borrower is
required to deliver to Agent and the Lenders, Borrower’s unaudited consolidated
financial statements for such fiscal quarters (collectively, the “FY2018
Remaining Quarterly Financial Statements”) and accompanying Compliance
Certificates (collectively, the “FY2018 Remaining Quarterly Compliance
Certificates”).

D.    On March 9, 2018, Borrower delivered to Agent and the Lenders, Borrower’s
unaudited consolidated balance sheet as of the end of Borrower’s fiscal year
ending December 31, 2017, and the related unaudited consolidated statements of
income or operations, retained earnings, changes in stockholders’ equity and
cash flows for such fiscal year, setting forth in each case in comparative form
the figures for the previous fiscal year, all in reasonable detail and prepared
in accordance with GAAP, subject only to audit adjustments and the absence of
footnotes (the “FY2017 Internally Prepared Financial Statements”).

E.    Borrower has delivered to Agent and the Lenders notice, regarding its
inability to comply with, and intent not to comply with, the foregoing reporting
requirements of Sections 7.01 and 7.02 of the Credit Agreement and the
requirements of the First Reporting Agreement with respect to the FY2017 Audited
Financial Statements, the FY2017 Compliance Certificate, the FY2018 Q1 Financial
Statements,



--------------------------------------------------------------------------------

the FY2018 Q1 Compliance Certificate, the FY2018 Remaining Quarterly Financial
Statements, the FY2018 Remaining Quarterly Compliance Certificates, the FY2017
10-K and the FY2018 Q1 10-Q, and Borrower has requested that Agent and Lenders
extend the dates by which delivery of the foregoing is required under the Credit
Agreement and the requirements of the First Reporting Agreement, as set forth
herein.

F.    Borrower has further notified Agent and the Lenders that it intends to
deliver to Agent and the Lenders: (i) Borrower’s restated audited consolidated
financial statements (as described in Section 7.01(a) of the Credit Agreement)
for the fiscal year ending December 31, 2016 (the “FY2016 Audited Restated
Financial Statements”) and accompanying amended and restated Compliance
Certificate (“FY2016 Restated Compliance Certificate”), and (ii) Borrower’s
restated consolidated financial statements (as described in Section 7.01(b) of
the Credit Agreement) for the fiscal quarters ending March 31, 2016, June 30,
2016, September 30, 2016, March 31, 2017, June 30, 2017 and September 30, 2017
(“FY2016 and FY2017 Quarterly Restated Financial Statements” and together with
the FY2016 Audited Restated Financial Statements, the FY2017 Audited Financial
Statements, the FY2018 Q1 Financial Statements and the FY2018 Remaining
Quarterly Financial Statements, collectively, the “Outstanding Financials”) and
accompanying amended and restated Compliance Certificates (“FY2016 and FY2017
Quarterly Restated Compliance Certificates” and together with the FY2016
Restated Compliance Certificate, the FY2017 Compliance Certificate, the FY2018
Q1 Compliance Certificate and the FY2018 Remaining Quarterly Compliance
Certificates, collectively, the “Outstanding Compliance Certificates”).

G.    While they under no obligation to do so, the Required Lenders party hereto
and Agent, are willing to extend such reporting deadlines under the Credit
Agreement on and subject to the terms and conditions set forth herein.

AGREEMENT

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:

1.    Incorporation of Recitals: Definitions. Each of the above recitals is
incorporated herein as true and correct and is relied upon by Agent and each
Lender in agreeing to the terms of this Agreement. Any capitalized term used but
not defined herein shall have the meaning ascribed thereto in the Credit
Agreement.

2.    Limited Extensions.

a.    Subject to the satisfaction of each of the conditions set forth herein,
Agent and Lenders hereby extend the dates by which delivery to Agent and the
Lenders (and filing with the SEC, as applicable) of the Outstanding Financials,
the Outstanding Compliance Certificates, the FY2017 10-K and the FY2018 Q1 10-Q
is required, to March 16, 2019 (or if earlier, five (5) Business Days after the
date filed with the SEC) (“Extended Delivery Date”).

b.    Without limiting the conditions set forth in Section 5 below, the
extensions set forth above are subject to compliance by Borrower with the
following covenants, and Borrower hereby covenants and agrees that it shall
comply with each of the following:

i.    Within forty five (45) days after the end of each of Borrower’s fiscal
quarters ending June 30, 2018, September 30, 2018 and December 31, 2018,
Borrower shall deliver to Agent and the Lenders, Borrower’s draft consolidated
balance sheet as of the

 

2



--------------------------------------------------------------------------------

end of each such fiscal quarter, and the related draft consolidated statements
of income or operations, for such fiscal quarter and the portion of Borrower’s
fiscal year then ended, and the related consolidated statements of changes in
stockholders’ equity, and cash flows for the portion of Borrower’s fiscal year
then ended, in each case setting forth in comparative form, as applicable, the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail (the
“FY2018 Remaining Quarter Internally Prepared Financial Statements”) together
with a corresponding Compliance Certificate for each such fiscal quarter.

ii.    Borrower shall use its commercially reasonable efforts to do each of the
following by no later than September 30, 2018: (A) deliver to Agent and the
Lenders, (1) the FY2016 Audited Restated Financial Statements and the FY2016
Restated Compliance Certificate, (2) the FY2017 Audited Financial Statements and
the FY2017 Compliance Certificate, and (3) the FY2016 and FY2017 Quarterly
Restated Financial Statements and the FY2016 and FY2017 Quarterly Restated
Compliance Certificates; and (B) file with the SEC, and deliver to Agent and the
Lenders the FY2017 10-K, which shall include presentation of the FY2016 Audited
Restated Financial Statements.

iii.    By no later than the Extended Delivery Date, Borrower shall (A) deliver
to Agent and the Lenders all of the Outstanding Financials and Outstanding
Compliance Certificates; and (B) file with the SEC, and deliver to Agent and the
Lenders, (1) the FY2017 10-K, which shall include presentation of the FY2016
Audited Restated Financial Statements, (2) Borrower’s Form 10-K Annual Report
for the fiscal year ending December 31, 2018, and (3) Borrower’s Form 10-Q
Quarterly Reports for the fiscal quarters ending March 31, 2018, June 30, 2018
and September 30, 2018 (collectively, the “Outstanding SEC Reports”).

iv.    Borrower shall promptly report to Agent any findings in the preparation
of the FY2017 Audited Financial Statements which are materially different than
as reported in the FY2017 Internally Prepared Financial Statements.

v.    There shall be no material difference, as determined by Agent in its good
faith business judgment, between (A) the FY2017 Internally Prepared Financial
Statements and the FY2017 Audited Financial Statements, (B) Borrower’s
internally-prepared quarterly financial statements for the fiscal quarter ending
March 31, 2018 delivered to Agent and the Lenders on or about May 15, 2018 and
the financial statements included in Borrower’s Form 10-Q for such period that
is filed with the SEC, or (C) the FY2018 Remaining Quarter Internally Prepared
Financial Statements and the financial statements included in Borrower’s Forms
10-Q for the applicable periods that are filed with the SEC.

vi.    Borrower shall pay to Agent for the account of each Lender providing its
consent to this Agreement, a fee equal to two-tenths of one percent (0.20%) of
the Commitment of each such Lender (the “Second Extension Fee”), which shall be
fully-earned and non-refundable as of the date of this Agreement, and shall be
payable in two installments: (A) an amount equal to one-eighth of one percent
(0.125%) of each Lender’s Commitment shall be due and payable on the Effective
Date (the “First Installment”); and (B) an amount equal to seventy-five one
hundredths of one percent (0.075%) of each Lender’s Commitment shall be due and
payable on September 30, 2018 (the “Second Installment”). Notwithstanding the
foregoing however, Borrower’s

 

3



--------------------------------------------------------------------------------

obligation to pay the Second Installment shall be automatically waived if, on or
before September 30, 2018, Borrower (y) delivers to Agent and the Lenders,
(1) the FY2016 Audited Restated Financial Statements and the FY2016 Restated
Compliance Certificate, (2) the FY2017 Audited Financial Statements and the
FY2017 Compliance Certificate, and (3) the FY2016 and FY2017 Quarterly Restated
Financial Statements and the FY2016 and FY2017 Quarterly Restated Compliance
Certificates; and (z) files with the SEC, and delivers to Agent and the Lenders
the FY2017 10-K, which shall include presentation of the FY2016 Audited Restated
Financial Statements.

3.    Event of Default; Updated Compliance Certificates. Failure to deliver the
Outstanding Financials, Outstanding Compliance Certificate, and as-filed
Outstanding SEC Reports by the Extended Delivery Date and/or any failure to
comply with, or any violation of, any of the covenants in Section 2 hereof shall
result in an immediate Event of Default without the benefit of any cure or grace
period. The updated quarterly and annual Compliance Certificates covering
periods during Borrower’s 2016, 2017 and 2018 fiscal years shall include
certifications regarding any changes to the financial covenants and ratios under
Section 7.13 of the Credit Agreement that were previously reported by Borrower.
Borrower acknowledges and agrees that any change to a previously reported
Consolidated Leverage Ratio that results in a higher Applicable Rate for the
relevant period, will result in additional interest and/or fees owing by
Borrower under Section 2.10(b) of the Credit Agreement, and Borrower agrees to
pay such amounts upon demand by Agent.

4.    Representations and Warranties. Borrower represents and warrants to, and
covenants and agrees for the benefit of, Agent and each Lender that:

a.    All of the representations and warranties of Borrower set forth in the
Credit Agreement and each other Loan Document to which Borrower is a party were
true and correct as of the date originally made, and are true and correct in all
material respects as of the date hereof (except to the extent such
representations and warranties expressly refer to an earlier date, in which case
they are true and correct in all material respects as of such earlier date);
provided that the foregoing materiality qualifications shall not apply to any
representations or warranties that are qualified by materiality in the text
thereof, which representations and warranties shall be true in all respects;

b.    Borrower has the power and authority to execute this Agreement, and the
execution, delivery, and performance by Borrower of this Agreement and the other
documents, instruments and agreements to which Borrower is a party delivered or
to be delivered in connection herewith (i) are within the corporate powers of
Borrower and have been duly authorized by all necessary corporate action on the
part of Borrower, (ii) do not require any approval or consent of any
Governmental Authority or any other third party consent, except those which have
been duly obtained and are in full force and effect and those the failure of
which to obtain could not be reasonably expected to have a Material Adverse
Effect, (iii) do not and will not conflict with or violate any applicable Law or
Borrower’s Organization Documents, (iv) do not result in any breach of or
constitute a default under any Contractual Obligation to which Borrower is a
party, and (v) do not result in or require the creation or imposition of any
Lien upon any of the assets or properties of Borrower or any of its
Subsidiaries;

c.    This Agreement and the other certificates, instruments, documents and
agreements delivered or to be delivered by Borrower in connection herewith have
been duly executed and delivered by Borrower and constitute the legal, valid,
and binding obligation of Borrower, enforceable against Borrower in accordance
with their respective terms, except to the extent that (i) enforcement may be
limited by Debtor Relief Law, (ii) enforcement may be subject to general
principles of equity, and (iii) the availability of the remedies of specific
performance and injunctive relief may be subject to the discretion of the court
before which any proceedings for such remedies may be brought;

 

4



--------------------------------------------------------------------------------

d.    No event has occurred or failed to occur, and after and as a result of
giving effect to this Agreement will occur, that is, or, with notice or lapse of
time or both would constitute, a Default, an Event of Default, or a breach or
failure of any condition under any Loan Document;

e.    As of the date hereof, Borrower has no Material Subsidiaries, or
Subsidiaries that are required to be designated as Material Subsidiaries under
the Loan Documents; and

f.    After and as a result of giving effect to this Agreement, Borrower has no
offset, defense, claim, counterclaim, dispute or disagreement of any kind or
nature whatsoever with respect to Agent or any Lender or with respect to its
liabilities, obligations and indebtedness arising under or in connection with
the Credit Agreement or any of the other Loan Documents.

5.    Conditions Precedent. Borrower understands that this Agreement shall not
be effective and shall have no force or effect until each of the following
conditions precedent has been satisfied, or waived in writing by Agent (in
Agent’s sole discretion):

a.    Borrower shall have duly executed and delivered to Agent and each Lender
this Agreement;

b.    Borrower shall have paid to Agent for the account of each Lender providing
its consent to this Agreement, its First Installment of the Second Extension
Fee;

c.    The representations and warranties of Borrower under the Credit Agreement,
the other Loan Documents and this Agreement, as applicable, shall be true and
correct in all material respects as of the date hereof (except to the extent
such representations and warranties expressly refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier
date); provided that the foregoing materiality qualifications shall not apply to
any representations or warranties that are qualified by materiality in the text
thereof, which representations and warranties shall be true in all respects;

d.    Agent shall have received, in immediately available funds, all
out-of-pocket costs and expenses (including reasonable attorneys’ fees and
costs) incurred by Agent in connection with this Agreement and the transactions
contemplated hereby and invoiced to Borrower prior to the date on which this
Agreement is otherwise to become effective; provided that the failure to invoice
any such amounts to Borrower prior to such date shall not preclude Agent from
seeking reimbursement of such amounts, or excuse any Loan Party from paying or
reimbursing such amounts, following the effective date of this Agreement; and

e.    Agent shall have received such other documents, and completion of such
other matters, as Agent may reasonably deem necessary or appropriate in
connection with this Agreement.

6.    Ratification and Confirmation of Loan Documents. Except as expressly set
forth in Section 2 hereof, the execution, delivery, and performance of this
Agreement shall not alter, modify, amend, or in any way affect any of the terms,
conditions, obligations, covenants, or agreements contained in the Credit
Agreement or any other Loan Document, and shall not operate as a waiver of any
right, power, or remedy of Agent or any Lender under the Credit Agreement or any
other Loan Document. The Credit Agreement, all promissory notes, guaranties,
security agreements, and all other instruments, documents and agreements entered
into in connection with the Credit Agreement and each other Loan Document shall
be and remain in full force and effect in accordance with their respective terms
and hereby are ratified, reaffirmed and confirmed by Borrower in all respects.

 

5



--------------------------------------------------------------------------------

7.    No Waivers. The extension and agreements set forth herein shall be limited
precisely as written and shall not be deemed to be an extension or an agreement
to any other act by Borrower which is prohibited by the Credit Agreement. This
Agreement: (a) except as specifically provided in Section 2 above, in no way
shall be deemed to be a consent or an agreement on the part of Agent or any
Lender to waive any covenant, liability or obligation of Borrower, any Guarantor
or any third party or to waive any right, power, or remedy of Agent or any
Lender; (b) in no way shall be deemed to imply a willingness on the part of
Agent or any Lender to grant any similar or other future waivers or to agree to
any future consents, amendments or modifications to any of the terms and
conditions of the Credit Agreement or the other Loan Documents; (c) shall not in
any way, prejudice, limit, impair or otherwise affect any rights or remedies of
Agent or any Lender under the Credit Agreement or any of the other Loan
Documents, including, without limitation, Agent’s or any Lender’s right to
demand strict performance of each Loan Party’s liabilities and obligations to
Agent and the Lenders and the Obligations under the Loan Documents at all times;
(d) in no way shall obligate Agent or any Lender to make any future amendments,
waivers, consents or modifications to the Credit Agreement or any other Loan
Document; and (e) is not a continuing waiver with respect to any failure to
perform any Obligation. Borrower acknowledges and agrees that: (i) except as
expressly set forth herein, the Credit Agreement has not been amended or
modified in any way by this Agreement, (ii) neither Agent nor any Lender waives
any failure by Borrower to perform its Obligations under the Credit Agreement or
any of the other Loan Documents after giving effect to the extension provided
herein, and (iii) Agent and each Lender is relying upon Borrower’s
representations, warranties and agreements, as set forth herein and in the Loan
Documents in entering into this Agreement. Nothing in this Agreement shall
constitute a satisfaction of Borrower’s Obligations. This Agreement shall be
deemed to be one of the Loan Documents.

8.    Release. Borrower hereby, for itself, its successors, heirs, executors,
administrators and assigns (each a “Releasing Party” and collectively, the
“Releasing Parties”), releases, acquits and forever discharges Agent and each
Lender, and their respective directors, officers, employees, agents, attorneys,
affiliates, successors, administrators and assigns (“Released Parties”) of and
from any and all claims, actions, causes of action, demands, rights, damages,
costs, loss of service, expenses and compensation whatsoever which any Releasing
Party might have because of anything done, omitted to be done, or allowed to be
done by any of the Released Parties and in any way arising out of or connected
with the Credit Agreement or the other Loan Documents as of the date of
execution of this Agreement, WHETHER KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEN,
including, without limitation, any specific claim raised by any Releasing Party,
(the “Released Matters”). Releasing Parties each further agrees never to
commence, aid or participate in (except to the extent required by order or legal
process issued by a court or governmental agency of competent jurisdiction) any
legal action or other proceeding based in whole or in part upon the Released
Matters. In furtherance of this general release, Releasing Parties each
acknowledges and waives the benefits of California Civil Code Section 1542 (and
all similar ordinances and statutory, regulatory, or judicially created laws or
rules of any other jurisdiction), which provides:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Releasing Parties each agree that this waiver and release is an essential and
material term of this Agreement and that the agreements in this paragraph are
intended to be in full satisfaction of any alleged injuries or damages in
connection with the Released Matters. Each of the Releasing Parties represents
and warrants that it has not purported to convey, transfer or assign any right,
title or interest in any Released Matter to any other person or entity and that
the foregoing constitutes a full and complete

 

6



--------------------------------------------------------------------------------

release of the Released Matters. Releasing Parties each also understands that
this release shall apply to all unknown or unanticipated results of the
transactions and occurrences described above, as well as those known and
anticipated. Releasing Parties each has consulted with legal counsel prior to
signing this release, or had an opportunity to obtain such counsel and knowingly
chose not to do so, and executes such release voluntarily, with the intention of
fully and finally extinguishing all Released Matters. Notwithstanding anything
in this Agreement, Borrower does not waive any of Agent’s or any Lender’s
obligations under the terms of the Credit Agreement as amended by this
Agreement.

9.    Miscellaneous. Borrower acknowledges and agrees that the representations
and warranties set forth herein are material inducements to Agent and the
Lenders to deliver this Agreement. This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto, and their
respective permitted successors and assigns. This Agreement and the Credit
Agreement shall be read together as one document. No course of dealing on the
part of Agent, the Lenders or any of their respective officers, nor any failure
or delay in the exercise of any right by Agent or the Lenders, shall operate as
a waiver thereof, and any single or partial exercise of any such right shall not
preclude any later exercise of any such right. The failure at any time to
require strict performance by Borrower of any provision of the Loan Documents
shall not affect any right of Agent or the Lenders thereafter to demand strict
compliance and performance. Any suspension or waiver of a right must be in
writing signed by an officer of Agent and/or the Lenders, as applicable. No
other Person shall be entitled to claim any right or benefit hereunder,
including, without limitation, the status of a third party beneficiary hereunder
other than Secured Parties. This Agreement shall be governed by and construed in
accordance with the laws of the State of California without reference to
conflicts of law rules. If any provision of this Agreement or any of the other
Loan Documents shall be determined by a court of competent jurisdiction to be
invalid, illegal or unenforceable, that portion shall be deemed severed herefrom
or therefrom, as applicable, and the remaining parts shall remain in full force
as though the invalid, illegal or unenforceable portion had never been a part
hereof or thereof, as applicable. This Agreement shall be construed without
regard to any presumption or rule requiring that it be construed against the
party causing this Agreement or any part hereof to be drafted. The headings used
in this Agreement are for convenience only and shall be disregarded in
interpreting the substantive provisions of this Agreement. This Agreement may be
executed in any number of counterparts, including by electronic or facsimile
transmission, each of which when so delivered shall be deemed an original, but
all such counterparts taken together shall constitute but one and the same
instrument.

[Remainder of Page Left Blank]

[Signature Pages Follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, Agent and the Required Lenders have caused this
Agreement to be executed as of the date first written above.

 

BORROWER:

    WAGEWORKS, INC.     By:   /s/ Ismail Dawood     Name:   Ismail Dawood    
Its:   Interim Chief Financial Officer

 

[Signature Page to Reporting Extension Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, Agent and the Required Lenders have caused this
Agreement to be executed as of the date first written above.

 

        AGENT:

    MUFG UNION BANK, N.A., as Agent     By:   /s/ J. William Bloore     Name:  
J. William Bloore     Title:   Managing Director

 

        LENDER:

   

MUFG UNION BANK, N.A., as Lender, Swing Line

Lender and L/C Issuer

    By:   /s/ J. William Bloore     Name:   J. William Bloore     Title:  
Managing Director

 

[Signature Page to Reporting Extension Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, Agent and the Required Lenders have caused this
Agreement to be executed as of the date first written above.

 

        LENDER:

    WELLS FARGO BANK, N.A., as Lender     By:   /s/ Marisa Phan     Name:  
Marisa Phan     Title:   Senior Vice President

 

[Signature Page to Reporting Extension Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, Agent and the Required Lenders have caused this
Agreement to be executed as of the date first written above.

 

        LENDER:

    SUNTRUST BANK, as Lender     By:   /s/ Min Park     Name:   Min Park    
Title:   Vice President

 

[Signature Page to Reporting Extension Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, Agent and the Required Lenders have caused this
Agreement to be executed as of the date first written above.

 

        LENDER:

    UMB BANK N.A., as Lender     By:   /s/ Cory Miller     Name:   Cory Miller  
  Title:   Senior Vice President

 

[Signature Page to Reporting Extension Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, Agent and the Required Lenders have caused this
Agreement to be executed as of the date first written above.

 

        LENDER:

    KEYBANK NATIONAL ASSOCIATION, as Lender     By:   /s/ Marc Evans     Name:  
Marc Evans     Title:   Vice President

 

[Signature Page to Reporting Extension Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, Agent and the Required Lenders have caused this
Agreement to be executed as of the date first written above.

 

        LENDER:

    COMERICA BANK, as Lender     By:   /s/ Bradley J. Bell     Name:   Bradley
J. Bell     Title:   Vice President

 

[Signature Page to Reporting Extension Agreement]